ROBERTS, Justice.
Virginia Saunders appeals from a summary judgment against her entered in the Superior Court (Aroostook County, Pierson, J.) on her complaint against her landlord, Antoine Picard, for injuries she sustained in a fall down her cellar stairs. Saunders argues that there exists a genuine issue of material fact concerning Picard’s duty to fix and maintain the stairs. We affirm the judgment.
We have previously stated the common law rule that “a landlord is not liable to a tenant for personal injuries caused by a *502defective condition in premises under the tenant’s exclusive control” except, inter alia, when the landlord “expressly agrees to maintain the premises in good repair.” Nichols v. Marsden, 483 A.2d 341, 343 (Me.1984). We now hold that evidence that Picard fixed the furnace, the water system, and the chimney, without more, will not support an inference that Picard had expressly agreed to maintain the premises in good repair. See Restatement (SECOND) OF PROPERTY § 17.5, Cmt. b(l) (1977).
The entry is:
Judgment affirmed.
All concurring.